Citation Nr: 0918537	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-06 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The appellant is the surviving spouse of the Veteran who is 
reported to have had active service from September 1951 to 
September 1953.  He died on May [redacted], 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Hartford, Connecticut, denying the claimant's claim of 
service connection for cause of the Veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that she is entitled to service 
connection for the cause of the Veteran's death.  
Specifically, the Veteran was service-connected for 
posttraumatic stress disorder (PTSD) rated as 70 percent 
disabling at the time of his death.  Service connection for 
the cause of the Veteran's death may be granted if a 
disability incurred in or aggravated by service was either 
the principle, or a contributory, cause of the Veteran's 
death.  38 C.F.R. § 3.312(a) (2008).  However, there is 
presently insufficient evidence of record for appellate 
review to proceed on this matter.  

The record reflects that the Veteran died in May 2005.  The 
death certificate lists ruptured abdominal aortic aneurysm 
due to what appears to be a "graft" infection The writing 
on the certificate is not entirely clear and the record does 
not contain any treatment or medical records leading up to or 
from the time of the Veteran's death.  Since the language on 
the death certificate is not entirely clear, it is imperative 
that additional records be obtained regarding the Veteran's 
medical treatment leading up to his death.  

Additionally, VA received a letter from a VA psychiatrist in 
June 2007.  The examiner indicated that the Veteran was a 
former patient.  The record contains some medical evidence 
this doctor, but it is not clear that all of the Veteran's 
treatment records with this doctor have been incorporated 
into the record.  Also, the doctor included several studies 
regarding PTSD and its relation to diseases such as 
congestive heart failure and vascular disease.  According to 
this examiner, it was at least as likely as not that the 
Veteran's PTSD was a contributing factor to his illnesses and 
ultimate death.  However, this doctor did not provide any 
explanation with this opinion and there was no discussion of 
clinical data explaining how this opinion is applicable to 
the Veteran's claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Once additional medical records have been obtained, 
Dr. G should be asked to provide further opinion as to the 
cause of the Veteran's death, specifically discussing how any 
opinion provided applies to the Veteran's clinical records 
and the specific circumstances surrounding his cause of 
death.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The appellant should be asked to 
provide information regarding where the 
Veteran was receiving medical treatment at 
the time of, and leading up to, his death.  
The AMC should then obtain copies of the 
Veteran's treatment records leading up to 
the time of the Veteran's death in May 
2005.  All records of treatment with the 
above mentioned doctor at the VA 
Connecticut Health System should be 
obtained as well.  

2.  Once the above steps have been 
completed, the Veteran's claims file 
should be referred to this doctor, 
(assuming this doctor is still with the VA 
Connecticut Healthcare System).  The 
doctor should be asked to clarify his 
previous opinion as to cause of death, and 
provide a detailed discussion of how his 
opinion applies to the Veteran's medical 
history and the specific circumstances 
surrounding his death.  

3.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




